DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               HELEN FALLOON and GORDON FALLOON,
                           Appellants,

                                    v.

     U.S. BANK, N.A., as Trustee, on Behalf of the Holders of the
  J.P. MORGAN ALTERNATIVE LOAN TRUST 2006-A3 MORTGAGE
              PASS-THROUGH CERTIFICATES, and
         PHOENICIAN COVE HOMOWNERS ASSOCIATION,
                            Appellees.

                              No. 4D19-897

                          [January 30, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge; L.T. Case No. CACE15-
008220 (11).

  Roy D. Oppenheim, Geoffrey E. Sherman and Mia M. Singh of
Oppenheim Pilelsky, P.A., Weston, for appellants.

   Allison Morat of Bitman, O'Brien & Morat, PLLC, Lake Mary, and
Joseph J. Huss and Benny A. Ortiz of Krinzman, Huss, Lubetsky, Feldman
& Hotte, LLP, Fort Lauderdale, for appellee U.S. Bank, N.A.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.